PER CURIAM
Defendant was charged in a five-count indictment. He pled guilty to unauthorized use of a vehicle, ORS 164.135, and burglary in the second degree, ORS 164.215, and the state dismissed the other counts pursuant to plea negotiations. Defendant challenges the departure sentences imposed. The sentences resulted from the plea agreement, and, under ORS 138.222(2)(d), we may not review his claim of error. State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Kilborn, 120 Or App 462, 852 P2d 935 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993).
Affirmed.